

115 HRES 1109 IH: Expressing support for the designation of the second Monday in October as “Columbus Day”.
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1109IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Suozzi submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of the second Monday in October as Columbus Day.
	
 Whereas, on October 12, 1492, Christopher Columbus was the first of many Italians to chart a course for the New World and to exchange with its peoples a wealth of skills and experience;
 Whereas through Christopher Columbus’s difficult journey across the Atlantic, this Son of Italy demonstrated for all posterity the power of faith, courage, and individual initiative;
 Whereas Christopher Columbus could never have foreseen the multicultural, multiracial Nation that would ultimately emerge in the New World he helped to discover;
 Whereas the willingness of Christopher Columbus to sacrifice the comfort of his home to pursue the unknown has inspired generations of daring explorers;
 Whereas through the years, Americans have followed in the spirit of Christopher Columbus through exploration of land, sea, and space;
 Whereas Christopher Columbus continues to be a symbol of American individualism and progress; Whereas Christopher Columbus has been honored and celebrated throughout the history of the United States;
 Whereas, on October 12, 1792, the New York society of Tammany, known also as the Columbian Order, celebrated the third centenary of the historic voyage of Christopher Columbus with a dinner and elaborate ceremonies;
 Whereas the first permanent monument to Christopher Columbus in the United States was erected in 1810 in Baltimore by one of Lafayette’s former officers;
 Whereas in 1892, President Benjamin Harrison issued a Presidential proclamation on the 400th anniversary of Christopher Columbus' first voyage, describing Columbus as the pioneer of progress and enlightenment;
 Whereas President Benjamin Harrison urged citizen participation in commemorative services, and the organization of programs by schools;
 Whereas the Columbian Exposition in Chicago, which opened in 1893, was the national celebration of the 400th anniversary to honor Christopher Columbus;
 Whereas the Pledge of Allegiance was written in honor of the 400th anniversary, and the first United States commemorative coins and stamps were also issued about this event;
 Whereas in 1905, the governor of Colorado issued a Columbus Day proclamation and, in 1909, signed legislation—without opposition—making Columbus Day a State holiday;
 Whereas within that year, 10 more States followed in creating a State Columbus Day; Whereas in commemoration of the historic voyage of Christopher Columbus, the Congress, by joint resolution of April 30, 1934, as modified in 1968 (section 107 of title 36, United States Code), has requested the President proclaim the second Monday of each year as Columbus Day;
 Whereas Presidents have called upon the people of the United States to observe the day with appropriate ceremonies and activities, including the display of the United States flag on all public buildings in honor of Christopher Columbus;
 Whereas by 1968, 45 States observed Columbus Day; Whereas Christopher Columbus had become an ethnic hero as well as a national hero;
 Whereas Italian Americans played a major role in turning Columbus Day into a full Federal holiday in 1968 (section 6103 of title 5, United States Code);
 Whereas by commemorating the voyage of Christopher Columbus to the New World, Congress believed that the Nation would be honoring the courage and determination, which enabled generations of immigrants from many nations to find freedom and opportunity in America;
 Whereas the history and celebration of Columbus Day in the United States is long and profound; Whereas Christopher Columbus’s discovery of the New World, almost 500 years ago, is ingrained in our history as a Nation and a people; and
 Whereas Christopher Columbus, a true hero, represents the spirit of discovery and independence of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of the second Monday in October as Columbus Day; and
 (2)urges the people of the United States to observe Columbus Day with appropriate programs and activities. 